


110 HCON 373 IH: Authorizing Frank Woodruff Buckles to lie

U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 373
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2008
			Mrs. Capito (for
			 herself and Mr. Buyer) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing Frank Woodruff Buckles to lie
		  in honor in the rotunda of the Capitol upon his death.
	
	
		Whereas the veterans of the First World War fought bravely
			 and made heroic sacrifices for the Allied forces; and
		Whereas past resolutions have sought authorization for
			 American heroes to lie in honor in the rotunda of the Capitol upon an
			 individual's passing, it is the Nation's collective desire to express its
			 gratitude for the service of all World War I veterans by making it known to
			 that war's last American survivor the honor it wishes to bestow on him before
			 he passes: Now, therefore, be it
		
	
		1. Honoring Frank Woodruff
			 Buckles
			(a)In
			 GeneralIn recognition of the
			 historic contributions of United States veterans who served in the First World
			 War, Frank Woodruff Buckles, the last surviving United States veteran of the
			 First World War, shall be permitted to lie in honor in the rotunda of the
			 Capitol upon his death, so that the citizens of the United States may pay their
			 last respects to this great American.
			(b)ImplementationThe Architect of the Capitol, under the
			 direction and supervision of the President pro tempore of the Senate and the
			 Speaker of the House of Representatives, shall take the necessary steps to
			 implement subsection (a).
			
